—In an ac*377tion to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), entered June 1, 1998, which, upon a jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict was supported by a fair interpretation of the evidence and should not be disturbed (see, Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs remaining argument is not preserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.